DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection.
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
Applicant’s argue the recitation of a system, sensor, bearing and a specific device is for a practical purpose and accordingly is patent eligible, however the examiner respectfully disagrees.
As pointed out by the examiner, the argued limitations are considered additional elements that generally link the identified abstract idea without providing significantly more or implementing the identified abstract into a practical application.  
Currently, the abstract idea does not better the operation of the system, sensor, bearing, or device, as there is no interrelationship between the abstract idea and the operation of the identified additional elements by the abstract idea.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiving unit and a processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recite(s) normalizing the input signal, the processing unit is configured to normalize each of the multiple frequencies contained in the input signal separately for a particular property of interest and thereby creating at least one datapoint for each of the multiple frequencies, the processing unit further transforms the at least one datapoint from each of the multiple frequencies taken together by calculating an average value of each of the at least one data point and any surrounding neighbor data points to create a normalized input signal, the processing unit  thresholding the normalized input signal to provide a filtered output signal being usable for monitoring the equipment, the filtered output signal having reduced noise and an area of no data between a plurality of peaks in the filtered output signal.  The identified abstract idea falls within the grouping of mathematical concepts, as evidenced by applicant’s filed specification which discloses using various mathematical operations for normalizing and filtering a signal. This judicial exception is not integrated into a practical application because the claimed processing unit is merely a tool that performs the abstract idea without implementing the abstract idea into a practical application or providing significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a receiving unit for receiving an input signal from a sensor of the equipment reads as an insignificantly extra-solution activity of mere data gathering, as the sensor is generically claimed and does not implement the abstract idea into a practical application nor does the generically claimed computer element of a receiving unit.   In addition, the claimed system, device, equipment, bearing, and input signal generically links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  Lastly, the “for monitoring the equipment” step merely reads as “apply it”, which does not integrate the recited judicial exception into a practical application as mere instruction to apply an exception cannot provide an inventive concept.

	Claims 2-8 and 10-12 further defines the judicial exception without providing significantly more or implementing the abstract idea into a practical application.

The claim(s) 13 recite(s) normalizing the input signal, the processing unit is configured to normalize each of the multiple frequencies contained in the input signal separately for a particular property of interest and thereby creating at least one datapoint for each of the multiple frequencies, the processing unit further transforms the at least one datapoint from each of the multiple frequencies taken together by calculating an average value of each of the at least one data point and any surrounding neighbor data points to create a normalized input signal, the processing unit  thresholding the normalized input signal to provide a filtered output signal being usable for monitoring the equipment, the filtered output signal having reduced noise and an area of no data between a plurality of peaks in the filtered output signal.  The identified abstract idea falls within the grouping of mathematical concepts, as evidenced by applicant’s filed specification which discloses using various mathematical operations for normalizing and filtering a signal.   In addition, the claim recites the abstract idea of using the at least one data point of at least one of the multiple frequencies to automatically detect whether the at least one of the multiple frequencies is generated by neighboring equipment rather than from the bearing.  The identified abstract idea falls within the abstract idea grouping of mental concepts.  As, other than the processing unit acting as a tool for performing the abstract idea, the concept is capable of being performed in the mind of a user when presenting a data point and using that information to determine where the data point is generated from, under the broadest reasonable interpretation of “to automatically detect”. These judicial exceptions are not integrated into a practical application because the claimed processing unit is merely a tool that performs the abstract ideas without implementing the abstract ideas into a practical application or providing significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because a receiving unit for receiving an input signal from a sensor of the equipment reads as an insignificantly extra-solution activity of mere data gathering, as the sensor is generically claimed and does not implement the abstract idea into a practical application nor does the generically claimed computer element of a receiving unit.   In addition, the claimed system, device, equipment, bearing, and input signal generically links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  Lastly, the “for monitoring the equipment” step merely reads as “apply it”, which does not integrate the recited judicial exception into a practical application as mere instruction to apply an exception cannot provide an inventive concept.

Claims 14-21 further defines the judicial exceptions without providing significantly more or implementing the abstract idea into a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abel (5,430, 690) teaches characterizing the narrow-band content of signals for specific features of the signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853